Citation Nr: 0621966	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
as a result of herbicide exposure.

3.  Entitlement to service connection for multiple sclerosis 
as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to March 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for the disorders listed on the title page of this 
decision.  

In March 2005, the Board remanded the case to the RO for 
further evidentiary development.  

For the reasons outlined below, the appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran did not serve on the land mass of the 
Republic of Vietnam, and there is no competent evidence that 
he was exposed to an herbicide agent (to include Agent 
Orange) during service.

2.  Neither prostate cancer nor diabetes mellitus (to include 
Type II) was manifested in-service, neither was manifested to 
a compensably disabling degree within one year of the 
veteran's discharge from active service, and there is no 
competent evidence of record linking either disorder to 
service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Diabetes mellitus was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a May 2005 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The claim was readjudicated in 
an April 2006 supplemental statement of the case (SSOC).  The 
failure to provide notice regarding how a disability rating 
and an effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection for prostate cancer and 
diabetes mellitus; thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.




Factual Background

The veteran's DD Form 214 reveals that he served overseas for 
two years and three months, and that he was awarded the 
Vietnam Service Medal.  Other service personnel records 
establish that he served aboard the USS Shelton (DD-790) from 
November 1964 to March 1966.  The National Personnel Records 
Center informed VA in November 2005 that the USS Shelton (DD-
790) was in the waters of the Republic of Vietnam in October, 
November and December 1965, and from January to February 
1966.  

The veteran's service medical records reveal no complaints or 
findings pertaining to either prostate cancer or diabetes 
mellitus.

Postservice private medical evidence includes a February 2000 
private examination report which notes a history of diabetes 
mellitus Type II.  The veteran's past surgical history was 
noted to include an April 1996 retropubic prostatectomy.  The 
appellant did submit evidence in June 2006 that did not 
include a waiver (see Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)), which includes a November 2005 private medical record 
which includes diagnoses of prostate cancer and diabetes 
mellitus Type II.  The Board notes that this evidence is 
essentially duplicative of that already of record.

A November 2005 letter from the National Archives and Records 
Administration shows that it was unable to verify that the 
veteran, while serving aboard the USS Shelton, went ashore 
while in Vietnam.  Of significant note, however, as part of a 
letter received by the Board in June 2006, the veteran 
indicated that "my feet did not touch the soil [while 
serving aboard a ship in Vietnam]."  He did indicate, also, 
that his ship was on many occasions very close to land, and 
essentially questioned whether or not herbicides were in both 
the surrounding air and water.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic disabilities, such as 
diabetes mellitus and prostate cancer, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Veterans who served on the land mass of the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Prostate cancer 
and Type II diabetes mellitus are among the enumerated 
disorders which have been linked to herbicide/Agent Orange 
exposure.  38 C.F.R. § 3.309(e).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.   
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is not in dispute that the veteran now has prostate cancer 
and Type 2 diabetes mellitus.  The threshold matter that must 
be addressed is that of the veteran's service, i.e., whether 
he indeed served in Vietnam, as alleged, so as to trigger 
application of presumptive provisions pertaining to 
herbicide/Agent Orange exposure.  

First, however, the Board notes here that one of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not 
met as neither diabetes mellitus nor prostate cancer were 
compensably disabling within one year of the veteran's 
separation from active duty.  Accordingly, service connection 
may not be granted on that basis.  

The veteran, while conceding that he never "touch[ed] the 
soil" in Vietnam, essentially alleges that while serving 
aboard a naval vessel in the waters off Vietnam, he was, 
exposed to herbicides through either the air or water.  
However, a bare contention of exposure to herbicides off the 
coast of the Republic of Vietnam, is not competent evidence 
of exposure.  In regard to the veteran's allegations, 
complete service medical and personnel records have been 
secured and associated with the claims file.  The record 
(personnel records specifically) shows service aboard the USS 
Shelton (DD-790), and that the ship entered the mouth of the 
Saigon River.  See November 2005 letter from the NARA.  
Notably, however, evidence of personnel leaving the ship 
while in Vietnam was not shown.  Accordingly, the Board finds 
that service on the land mass of the Republic of Vietnam, 
which is a requirement to trigger the presumption under 
regulations governing herbicide exposure,  is not shown.  
Accordingly, the veteran is not entitled to the presumptive 
provisions under 38 U.S.C.A. § 1116.  

The veteran's service medical records are negative for 
clinical findings or diagnosis of either prostate cancer or 
diabetes mellitus.  Postservice medical evidence is negative 
for competent (medical) evidence of prostate cancer until 
1996 and of Type II diabetes mellitus until 2000.  
Furthermore, the record is devoid of any competent evidence 
linking either of these two disorders to service.

Without any competent evidence of a nexus between the 
veteran's prostate cancer and Type II diabetes mellitus and 
service, service connection for these disorders is not 
warranted.  The contentions of the veteran to the effect that 
his current prostate cancer and Type II diabetes mellitus are 
related to service cannot by themselves establish that this 
is so.  He is a layperson and, as such, is not competent in 
matters requiring specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.


ORDER

Service connection for prostate cancer is denied.  

Service connection for Type II diabetes mellitus is denied.


REMAND

This appeal was remanded in March 2005, in part, so that 
further action could be taken with respect to the issue of 
the veteran's entitlement to service connection for multiple 
sclerosis due to herbicide exposure.  That action was not 
accomplished. 

In March 2005, the Board noted that the claim had been denied 
by the RO in a rating decision of July 11, 2001, and that 
there appeared in the claims folder undated RO correspondence 
in which the veteran was notified of such denial.  That 
typewritten correspondence is annotated in handwritten script 
with certain initials and the date of July 11, 2001, at the 
bottom of such correspondence.  There is also on file a VA 
Form 21-8947, Compensation and Pension Award, entered on July 
11, 2001, and authorized on July 17, 2001, relating to the 
rating action in question, but its significance is ambiguous.  
In essence, in March 2005, the Board found that it was 
unclear on what date the notice of the denial was mailed to 
the veteran, and such date must be confirmed on remand.  The 
Board must always first ascertain whether it has jurisdiction 
over an issue.   38 U.S.C.A. §§ 7104, 7105 (West 2002).

The Board further noted in March 2005 that the record at that 
time reflected that a notice of disagreement (NOD) as to the 
multiple sclerosis claim was not filed until August 6, 2002.  
As such, it must be ascertained with certainty on remand on 
what date the RO advised the veteran of the July 2001 denial 
of his claim for service connection for multiple sclerosis.  
If a NOD was not timely filed, the RO must then adjudicate 
whether a timely appeal was initiated.

Finally, the Board specifically instructed the RO to 
"adjudicate the question of the timeliness of the veteran's 
appeal for service connection for multiple sclerosis due to 
herbicide exposure.  In particular, the RO must document when 
the veteran was notified that service connection for multiple 
sclerosis had been denied."  This was not accomplished.  
Another remand is therefore required.  Stegall v. West, 11 
Vet. App. 271 (1998).

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO must adjudicate the question 
of the timeliness of the veteran's appeal 
for service connection for multiple 
sclerosis due to herbicide exposure.  In 
particular, the RO must document when the 
veteran was notified that service 
connection for multiple sclerosis had 
been denied.  If an appeal was not timely 
initiated the RO should undertake the 
appropriate action.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the second remand this claim must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


